Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1–8 are presented for examination in a continuation application filed on 10/25/2021.
This instant application 17/509,768 is a continuation of 16/404,162, filed 05/06/2019, now U.S. Patent No. 11,188,373.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in Japan on 05/18/2018 (JP2018-096329). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
4.	The drawings were received on 10/25/2021 (in the filings).  These drawings are acceptable.


Specification
5.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

The following title is suggested: “Interrupt Processing using Virtual Machines.”





Examiner Notes
6.	Examiner refers to and explicitly cites particular pages, sections, figures, paragraphs or columns and lines in the references as applied to Applicant’s claims to the extent practicable to streamline prosecution.
Although the cited portions of the references are representative of the best teachings in the art and are applied to meet the specific limitations of the claims, other uncited but related teachings of the references may be equally applicable as well.  It is respectfully requested that, in preparing responses to the rejections, the Applicant fully considers not only the cited portions of the references, but also the references in their entirety, as potentially teaching, suggesting or rendering obvious all or one or more aspects of the claimed invention.

Abbreviations
7.	Where appropriate, the following abbreviations will be used when referencing Applicant’s submissions and specific teachings of the reference(s):
i.	figure / figures:		Fig. / Figs.
ii.	column / columns:		Col. / Cols.
iii.	page / pages:			p. / pp.

References Cited
8.	(A)	Tsirkin et al., US 2014/0229648 A1 (“Tsirkin”).
	(B)	Madukkarumukumana et al., US 2005/0125580 A1 (“Madukkarumukumana”).


Notice re prior art available under both pre-AIA  and AIA 
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A.
10.	Claims 1–8 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Tsirkin in view of (B) Madukkarumukumana.

See “References Cited” section, above, for full citations of references.

11.	Regarding claim 1, (A) Tsirkin teaches/suggests the invention substantially as claimed, including:
“A data processing device comprising:
“a central processing unit (CPU) that executes each of a plurality of virtual machines”
(¶ 50: Each VM 115 may include multiple virtual processors 150, 152. Each virtual processor 150, 152 of a VM 115 executes on a specific processor 120, 122 of the host machine); and

“a counter that counts the number of interrupts for each virtual machine based on the data, wherein the interrupt to be counted by the counter is an interrupt having the data set in count target setting information.”
(¶ 32: the interrupt counter 160 may provide the hypervisor 140 with a total count of interrupt vectors that are set in a virtual machine (VM) 115;
¶ 34: the hypervisor 140 provides and maintains different interrupt counters 160 that are each specific to different virtual machines (VM));

	Tsirkin further teaches providing for “a device 124, 126 and/or the interrupt controller 142 to
cause the device 124, 126 and/or interrupt controller 142 to send device interrupts to a specified processor 120, 122” (¶ 54), but does not teach “an interrupt controller that receives an interrupt with data that specifies at least one of the virtual machines.”

	(B) Madukkarumukumana however teaches or suggests:
“an interrupt controller that receives an interrupt with data that specifies at least one of the virtual machines”
(¶ 24: an interrupt may be received by the entity responsible for interrupt steering. Block 130 illustrates that the interrupt may be checked to determine if it specifies (directly or indirectly) to steer interrupts based on VM locality information and if it contains or is associated with a particular VM-ID).


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Madukkarumukumana with those of Tsirkin, to designate a target (specific) VM in the interrupt for steering.  The motivation or advantage to do so is to provide greater control over the distribution and processing of interrupts.


12.	Regarding claim 2, Tsirkin further teaches/suggests:
“wherein the CPU further executes a virtual machine monitor that manages the plurality of virtual machines”
(¶¶ 26–27: The host machine 100 includes a hypervisor 140 (also known as a virtual machine monitor (VMM)) ... hypervisor 140 presents to other software (i.e., “guest” software) the abstraction of one or more virtual machines (VMs) 115;
Fig. 1, illustrating host hardware with processor 120).


13.	Regarding claim 3, Tsirkin further teaches/suggests:
“wherein the interrupt to be counted by the counter is an interrupt accepted by the CPU”
(¶ 24: interrupt controller 142 receives interrupts and determines which processors 120, 122 should handle the interrupts. The interrupt controller 142 then sends the device interrupts to the determined processors).

14.	Regarding claim 4, Tsirkin further teaches/suggests:
“wherein the counter further counts the number of interrupts for the virtual machine manager”
(¶ 32: the interrupt counter 160 may provide the hypervisor 140 with a total count of interrupt vectors that are set in a virtual machine (VM) 115).


15.	Regarding claim 5, Tsirkin further teaches/suggests:
 “wherein the virtual machine manager detects that the counted number of interrupts reaches a threshold value”
(¶ 67: hypervisor 140 also may examine the interrupt location 162 at any time to determine a number of interrupt vectors that are set in a virtual machine and/or the location of a single interrupt vector that is set in a virtual machine;
¶ 45: hypervisor may set/initialize the interrupt location 162 to a value that is greater than or less than a total number of possible interrupt vectors. In some examples, an “invalid” value may include a value such as zero ("0"), any negative value, or any value that exceeds a total number of possible interrupt vectors).

16.	Regarding claim 6, Tsirkin further teaches/suggests:
“wherein each of the data and the count target setting information comprises a plurality of bits”
(¶ 14: an Interrupt Request Register (IRR) and/or an In-Service Register (ISR) on the APIC platform each may include a stream of256 bits. Further, eachofthe bits may represent an assertable interrupt vector;
¶ 33: interrupt counter 160 may be implemented as a plurality of numeric counters (e.g., bits, integers, etc.) where each counter is associated with a specific register in a specific virtual machine (VM) 115).

17.	Regarding claim 7, Tsirkin further teaches/suggests:
“wherein the counter counts the number of interrupts in parallel with one of the virtual machines executed on the CPU”
(¶ 29: interrupt counter 160 may be used by the hypervisor 140 during interrupt handling and/or other processing to determine when interrupt vectors are set for one or more registers of a virtual machine).

18.	Regarding claim 8, Tsirkin further teaches/suggests:
“wherein the counter counts the number of interrupts without the virtual machine monitor”
(¶ 28: In another example, the hypervisor 160 references a hardware implementation of an interrupt counter (e.g., using a CPU instruction) without implementing a software-based interrupt counter 160).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
September 29, 2022